Response to Amendment
In view of Applicant’s amendments filed 7 September 2022, previous rejection of claims 10, 12, 15, 17-19, and 21-22 under 35 U.S.C. 112(b) is hereby withdrawn.
Previous rejection of claims 10, 12, 15, 17-19, and 21-22 under 35 U.S.C. 103 are maintained.
Applicant's arguments filed 7 September 2022 have been fully considered but they are not persuasive. 
Applicant argues that because Tsuchida does not teach a core layer made up of microlayers, the teachings of Tsuchida are not applicable to the film of Ramli (Remarks, page 7).  Tsuchida was relied upon as a secondary reference to teach the inclusion of pigment in a multilayer film; Ramli is relied upon to teach the claimed microlayers. Therefore, Tsuchida’s silence on the presence of microlayers is irrelevant.  
Applicant argues that there is no motivation to modify the film of Ramli to include pigment in the microlayers outside of the disclosure of the instant application (Remarks, pages 7-8).  The motivation to include pigment in the film of Ramli is to be found in Tsuchida: it would provide a film that prevents the contents from discoloration and deterioration caused by light, can be printed on clearly, and yields an excellent appearance of the contents of the film (paragraph 0004).  As discussed in the final Office action mailed 7 July 2022 (see paragraph 30), Ramli provides no prohibition against the inclusion of additives such as pigments, i.e. there is no teaching away that would prohibit one from applying the teachings of Tsuchida.
Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783